                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
ENNIS LEE BROWN,

                         Plaintiff,
      v.                                          Case No. 16-cv-241-pp

JACOB GENNRICH, MARLON HANNAH,
MICHAEL HUBER, and MICHAEL NINKOVIC,

                        Defendants.
______________________________________________________________________________

   ORDER DENYING DEFENDANTS’ MOTION TO RESTRICT DOCUMENTS
     (DKT. NO. 172), GRANTING IN PART DEFENDANTS’ MOTION FOR
  SUMMARY JUDGMENT (DKT. NO. 173), DENYING PLAINTIFF’S MOTION
    FOR VIDEO CONFERENCE (DKT. NO. 193), GRANTING PLAINTIFF’S
      REQUEST FOR STATUS OF CASE (DKT. NO. 199) AND DENYING
     PLAINTIFF’S REQUEST FOR ENTRY OF DEFAULT (DKT. NO. 200)
______________________________________________________________________________

       Plaintiff Ennis Lee Brown, an inmate at the Wisconsin Secure Program

Facility who is representing himself, filed an amended complaint alleging that

the defendants violated his rights in 2012 and 2013 when he was confined at

the Milwaukee County Jail. Dkt. No. 10. The court initially allowed the plaintiff

to proceed on claims based on six separate incidents, dkt. no. 11 at 8, but it

subsequently granted the defendants’ motion to dismiss unrelated claims and

ordered that the plaintiff could not proceed on the amended complaint because

it violated Federal Rules of Civil Procedure 18 and 20, dkt. no. 99. After giving

the plaintiff two opportunities to file a second amended complaint that

complied with the joinder rules, see dkt. no. 106 (reviewing procedural

background), the court ordered that the plaintiff could proceed on Claim 1 from

his amended complaint (dkt. no. 10, #5 at p. 5) that the defendants used

                                        1

       Case 2:16-cv-00241-PP Filed 03/02/21 Page 1 of 30 Document 201
excessive force against him and failed to provide him with proper medical care

on February 6, 2013, dkt. no. 106 at 4.

      The defendants have filed a motion to restrict documents, dkt. no. 172,

and a motion for summary judgment, dkt. no. 173. The court will deny the

motion to restrict and will grant in part and deny in part the summary

judgment motion.

      The plaintiff also has filed motions asking about the status of the case

and a motion for entry of default. This order addresses those motions.

I.    Motion to Restrict Documents (Dkt. No. 172)

      Along with their motion for summary judgment, the defendants filed a

motion to restrict materials under General Local Rule 79(d) (E.D. Wis.). Dkt.

No. 172. They ask to restrict to case participants and the court the plaintiff’s

medical records, and the documents that reference his medical records. Id. at

1. Specifically, the defendants seek leave to file the following materials as

restricted to the parties and the court: (1) Defendants’ Brief in Support of

Motion for Summary Judgment, dkt. no. 174-1; (2) Defendants’ Proposed

Findings of Fact, dkt. no. 175-1; (3) Exhibit 1006 (Classification File), dkt. no.

183-4; (4) Exhibit 1011 (Jail Logs), dkt. no. 183-10; (5) Exhibit 1012 (Incident

Reports), dkt. no. 183-12; and (6) Exhibit 1015 (Deposition Transcript), dkt. no.

184-2. Id. at 3. The plaintiff opposes the defendants’ motion. Dkt. No. 186.

      “Documents that affect the disposition of federal litigation are

presumptively open to public view, even if the litigants strongly prefer secrecy,

unless a statute, rule, or privilege justifies confidentiality.” In re Specht, 622


                                          2

        Case 2:16-cv-00241-PP Filed 03/02/21 Page 2 of 30 Document 201
F.3d 697, 701 (7th Cir. 2010). The Seventh Circuit has held that there is a

general presumption that judicial records are public. Citizens First Nat. Bank

of Princeton v. Cincinnati Ins. Co., 178 F.3d 943, 945 (7th Cir. 1999). That

presumption “can be overridden only if . . . there is good cause for sealing a

part or the whole of the record in that case.” Id. (citations omitted). See also

Civil L.R. 79(d)(3). In the case of medical records, there must be good cause to

restrict the medical records. Bond v. Utreras, 585 F.3d 1061, 1074 (7th Cir.

2009). Restricting medical records is appropriate where “a plaintiff’s interest in

privacy outweighs the probative value of the information contained in the

records.” Matthews v. Waukesha Cty., No. 10-cv-440, 2012 WL 695669 at *12

(E.D. Wis. March 1, 2012) (citing Doe v. Oberweis Dairy, 456 F.3d 704, 718

(7th Cir. 2006)).

      The defendants, not the plaintiff, have asked this court to restrict the

plaintiff’s medical records. The defendants have done this “to err on the side of

caution when it comes to disclosure to the public-at-large of what might be

considered otherwise-protected information” Dkt. No. 172 at 3. The plaintiff

opposes the defendants’ motion; he does not want any of his medical records

restricted.1 Dkt. No. 186 at 1-2. The defendants did not certify that they


1
 The plaintiff perceives that the defendants are trying to “hide” their alleged
violations of his rights. The court notes that it is very common for plaintiffs to
ask the court to restrict from public view—so that only the parties and the
court may see—their medical records. Lots of people consider their medical
histories private information and they would prefer that everyone in the world
not be able to see that they had hemorrhoids or gastric bypass surgery or that
they take medication for schizophrenia. The court suspects the defendants
were doing nothing more than assuming that the plaintiff would want his
private medical records kept . . . private.
                                         3

       Case 2:16-cv-00241-PP Filed 03/02/21 Page 3 of 30 Document 201
conferred with the plaintiff before filing their motion, as the Local Rules

require. See Civil L.R. 79(d)(4). The court will deny the defendants’ motion.

II.   Motion for Summary Judgment (Dkt. No. 173)

      A.     Facts

      The court includes only material, properly supported facts in this

section. See Fed. R. Civ. P. 56(c).

      The plaintiff was confined at the Milwaukee County Jail from July 12,

2012 to October 28, 2013. Dkt. No. 175-1 at ¶¶1-2. Defendants Marlon

Hannah, Michael Ninkovic, Michael Huber and Jacob Gennrich worked for the

Milwaukee County Sheriff’s Office as correctional officers at the jail at the time

of the events described in the amended complaint. Id. at ¶¶5, 7, 8, 9. The

defendants were members of the Corrections Emergency Response Team

(“CERT”), a group of officers who receive special training in deescalating and

diffusing situations that may otherwise be volatile and/or pose security

concerns. Id. at ¶¶5-9. These officers receive training in dealing with disruptive

and combative inmates, managing use-of-force scenarios and the importance of

writing reports. Id. at ¶¶6, 10-11.

      On February 6, 2013, the plaintiff was on suicide watch, housed in Cell

38, located in subpod D of pod 4D. Id. at ¶12. An inmate must be placed on,

and removed from, suicide watch status by a psychiatric health care provider.

Id. at ¶13. Once on suicide watch, corrections staff check on the inmate every

fifteen minutes “to ensure the inmate is alive and well.” Id. The jail’s pod 4D

unit contains individual, single cells and the layout provides corrections


                                         4

        Case 2:16-cv-00241-PP Filed 03/02/21 Page 4 of 30 Document 201
officers and medical staff with the ability to closely monitor inmates on suicide

watch. Id. at ¶14.

      While confined at the jail, the plaintiff spent a lot of time on suicide

watch because, as he put it, he was “really depressed,” “overwhelmed” and on

“an emotional rollercoaster”. Id. at ¶16. The plaintiff often verbally disrespected

jail staff and engaged in attention-seeking behavior in a disruptive,

unpredictable way. Id. at ¶18. The plaintiff had a documented history of

violating rules and disrespecting staff. Id. at ¶19. While confined in the jail, the

plaintiff received five major jail rule violations and thirteen in-pod minor jail

rule violations. Id. at ¶20. Ten of the plaintiff’s thirteen in-pod jail rule

violations occurred prior to February 6, 2013 and those violations largely

consisted of disrespecting officers and refusing to obey commands. Id. at ¶21.

      On February 6, 2013, CERT team members received a “10-90” call,

meaning that they needed to wear full gear, which consisted of helmets, chest

and shoulder pads which blocked the officers’ nametags, knee guards and arm

guards which went from wrists to elbows, and gas masks which only left the

officers’ eyes visible. Id. at ¶25. At about 4:26 p.m., the CERT team—consisting

of defendants Ninkovic, Hannah, Huber and Gennrich, as well as non-

defendants Lacy Perleberg (n/k/a Garey), Anthony Arndt and Darren Reaves—

responded to pod 4D to conduct a “shakedown” of the pod allegedly due to

inmates (other than the plaintiff) who had manipulated and damaged sprinkler

heads. Id. at ¶26. The safety of jail inmates and staff is compromised if inmates

possess the small metal parts that fall out when inmates disassemble the fire


                                           5

        Case 2:16-cv-00241-PP Filed 03/02/21 Page 5 of 30 Document 201
alarm system. Id. at ¶28. During a pod “shakedown,” jail staff search each

individual cell and each inmate with the goal of confiscating all contraband

that might be present in the pod or on the inmates, and ensuring the

functionality of all fixtures inside the cells. Id. at ¶27. CERT officers remove

difficult inmates from cells because of their training in handling difficult

behavior inmates. Id. at ¶29.

      The shakedown of the plaintiff’s sub-pod began at 4:38 p.m. and

concluded by 5:10 p.m. Id. at ¶30. The documentation from the shakedown

indicates that staff used OC spray on two inmates, but not the plaintiff. Id. at

¶31. Officers Hannah, Huber, Ninkovic and Gennrich do not recall any incident

during the shakedown in which, as the plaintiff alleges, he suffered an injury.

Id. at ¶32. Corrections officers did not document any incident with the plaintiff,

such as the one he describes in his amended complaint, arising out of the

February 6, 2013 cell shakedown. Id. at ¶33. In his amended complaint, the

plaintiff alleges that

      On February 6, 2013, while on suicide watch, the CERT Team for
      MCCJF was doing a cell search. After the search, I was getting
      restraints removed as C.O. Hannah was removing them 3 other
      C.O.’s snatched the RIPP belt pulling me into the food shute [sic] up
      to my chest. As they held the belt, the handcuffs cut into my wrist.
      C.O. Hannah again started to remove the cuffs and when he did my
      wrist was bleeding and my forearms where [sic] scratched up and
      scarred. I then asked for medical attention and was denied. Later
      that nite [sic] Nurse Vicki examined me while passing out meds.

Id. at ¶34.

      According to plaintiff’s deposition testimony, his removal from his cell

began when Officer Hannah ordered him to put his hands through his food


                                         6

        Case 2:16-cv-00241-PP Filed 03/02/21 Page 6 of 30 Document 201
chute so he could be placed in restraints to conduct a search of his cell. Id. at

¶37. At first, instead of immediately complying with Hannah’s order, the

plaintiff asked to have his cell water turned back on. Id. When inmates tamper

with the sprinkler system, cells in the pod flood and the water must be turned

off to prevent further damage. Id. at ¶38. After Hannah asked a second time,

the plaintiff complied and put his hands through his food chute so he could be

handcuffed and removed from his cell. Id. at ¶39; Dkt. No. 188 at ¶39. As

Hannah handcuffed the plaintiff, he double-locked the cuffs so that the wrist

portion of the cuff could not tighten on the plaintiff’s wrist. Dkt. No. 175-1 at

¶40. According to the plaintiff’s recollection, once handcuffed, he pulled the

RIPP restraint belt into his cell through his cell’s food chute door, the officers

opened his cell door and attached the unconnected side of the tether to his cell

door, officers spun the plaintiff around and escorted him out of his cell

backwards and officers attached the RIPP restraint belt to his waist, which was

attached to the connected piece of the tether. Id. at ¶42. A tether is a black

fabric device that is approximately fifteen inches in length and has one D-

shaped ring that is connected to the RIPP belt that gets attached to an inmate’s

waist, and another D-shaped ring that gets connected to an inmate’s cell door

to limit mobility as an inmate is taken out of his cell. Id. at ¶56.

      The plaintiff says that while officers escorted him out of his cell, he called

the CERT officers “a bunch of sadistic SOBs,” while also using other

profanities. Id. at ¶43. Although not entirely sure of the officers’ identifications,

the plaintiff thinks Officers Hannah and Huber escorted him out of his cell and


                                          7

        Case 2:16-cv-00241-PP Filed 03/02/21 Page 7 of 30 Document 201
placed him outside of his cell door, and that Officer Gennrich stabilized the

plaintiff’s legs during the “wall stabilization.”2 Id. at ¶¶45-47. The plaintiff

concedes that the officers who initially stabilized him against the cell door did

not use force. Id. at ¶48.

      The plaintiff testified in his deposition that, while stabilized against the

cell door, he was “complaining and talking stuff,” and using profanity toward

the officers. Id. at ¶49. While the plaintiff did this, Officer Ninkovic grabbed

him by the back of the head and pushed his head to the cell door for ten to

fifteen seconds. Id. at ¶50. During the ten to fifteen seconds Ninkovic had the

plaintiff’s head pushed into the door, the plaintiff “tr[ied] to move [his] head

away from the door and [Ninkovic] began to squeeze more[.]” Id. at ¶51. The

plaintiff claims to have been choked during the head stabilization, and he also

states he laughed and spoke with/cussed at the officers during the alleged

choke, and was “cussing . . . out using all kind of profanity” “the big guy,”

whom the plaintiff believes is Ninkovic, and telling him to “go F yourself” and

calling him a “coward, racist, sorry piece of garbage.” Id. at ¶54.

      The defendants describe Officer Ninkovic’s actions as a “head

stabilization.” Id. “Head stabilization” is a technique when an officer secures


2 According to the defendants, “wall stabilization” is a trained technique where
corrections staff attempt to prevent an inmate from resisting in an effort to
maintain the security and control of the jail. Id. at ¶52. Wall stabilization of
inmates already handcuffed, as was the case with the plaintiff, involves at least
one officer on each side of the inmate, securing each leg because the inmate’s
arms are already cuffed and secured. Id. During this stabilization, an officer
locks elbows with the inmate and places his knee and thigh between the
inmate’s leg, with the goal of keeping the inmate’s leg secured against the wall.
Id.
                                          8

        Case 2:16-cv-00241-PP Filed 03/02/21 Page 8 of 30 Document 201
inmate’s head against the wall, with the inmate’s head turned to either side. Id.

at ¶53. Typically both hands of the officer are in the shape of a diamond, with

the opening of the diamond over the inmate’s ear; the officer securely grips the

head to prevent the inmate from being able to move his head, to prevent the

inmate from harming himself or others and to prevent the inmate himself from

slamming his head into the wall. Id.

      In his declaration, the plaintiff says that he “did not offer any physical

resistance before the defendant Ninkovic used a chkoe [sic] hold and slammed

[his] head into the door, on February 6, 2013.” Dkt. No. 189 at ¶39. He asserts

that while he was very “vocal,” he never acted out in a physical or threatening

manner. Id. at ¶37.

      Officers did not discover contraband during the search of the plaintiff’s

cell. Id. at ¶55. After the search, staff escorted the plaintiff back into his cell

and told him to place his hands through his food chute again after the RIPP

belt had been detached from his waist and was connected only to the tether.

Dkt. No. 175-1 at ¶55. The plaintiff claims that while Officer Hannah was

removing the handcuffs from the plaintiff (while the plaintiff was inside of his

cell and had his arms through the food chute, still attached to the RIPP

restraint belt at the handcuffs as opposed to secured around his waist),

Officers Ninkovic, Huber and Gennrich “grabbed the RIPP belt and fell back

with that weight,” pulling the plaintiff’s arms through the chute, cutting his

right wrist on the handcuffs and scratching his left wrist and forearm. Id. at

¶57. The plaintiff testified that he was bleeding, that he asked Hannah to “get a


                                          9

        Case 2:16-cv-00241-PP Filed 03/02/21 Page 9 of 30 Document 201
nurse for [him]” to receive medical treatment and Hannah told the plaintiff he

would. Id. at ¶58. The plaintiff testified that he met with Nurse Vicki after he

asked Hannah for medical attention. Id. at ¶59. The plaintiff testified that he

requested medical attention from Huber that evening when Huber conducted

rounds on the unit, and that Huber stated that “he would call somebody.” Id.

at ¶61. The plaintiff concedes he did not ask Gennrich or Ninkovic for medical

attention. Id. at ¶62.

      “Med pass” in pod 4D occurred three to four times per day, at which time

the plaintiff could address the medical staff to voice his medical complaints. Id.

at ¶67. The plaintiff testified that he complained to medical staff the evening of

February 6, 2013 and staff told him to complete a “pink and white” slip

directed to medical personnel to receive medical attention. Id. at ¶68. The

plaintiff claims to have also asked Officer Huber for assistance in filling out a

“pink and white.” Id. at ¶69. Huber had familiarity with the plaintiff from

working in the pod 4D housing unit. Id. at ¶70. Had Huber been aware that the

plaintiff claimed he had an injury, he would have reported that injury to his

superior officer and medical staff so that proper follow-up could occur. Id. at

¶71. If there had been an urgent need for medical attention, Huber would have

called a medical emergency. Id.

      As a result of the head stabilization by Officer Ninkovic, the plaintiff

states he received a busted lip and a swollen neck. Id. at ¶75. As a result of the

CERT officers allegedly pulling the tether through the food chute while still

attached to the plaintiff’s RIPP restraint belt, he claims to have suffered a one-


                                        10

       Case 2:16-cv-00241-PP Filed 03/02/21 Page 10 of 30 Document 201
inch gash on his right wrist, a sore wrist, scratches and scrapes and “numb

and tingling” fingers. Id. at ¶76. The plaintiff testified that he also experiences

numbness related to a March 29, 2013 incident unrelated to the allegations in

his amended complaint. Id. at ¶80.

      On February 7, 2013, the plaintiff met with RN Chris Lubus, at which

time the plaintiff told her that “the big officer grabbed me by the neck, from

behind, and choked me . . . the big guy pulled my arms forward thru [sic] the

chute and my skin got all cut up.” Id. at ¶85. Lubus made the following

objective findings during this encounter: that the plaintiff was “ . . . in no

apparent distress. Presents as mildly agitated and angry. Bilateral inner

forearms have superficial abrasions on them; no bleeding noted. Neck does not

appear swollen.” The plan was “no wound care needed . . . .” Id. at ¶86.

      That same day, the plaintiff met with a nurse practitioner, who noted

that the plaintiff stated, “I got beat up last night.” Id. at ¶87. The practitioner

also stated, “[The plaintiff] also reports resisting officers while being placed

back in cell.” Id. at ¶87. The objective findings noted: “he continues to have

poor judgment and insight re: cause/effect of behavior. Poor impulse control,

poor anger management.” Id.

      Later in the evening on February 7, 2013, RN Electisa Spears saw the

plaintiff and noted that the plaintiff “does not appear to be in any distress.” Id.

at ¶88.

      The medical record includes two written requests submitted to medical,

one entered in the medical record on February 8 and one entered on February


                                         11

       Case 2:16-cv-00241-PP Filed 03/02/21 Page 11 of 30 Document 201
10, both referring to the plaintiff’s request to be seen regarding his scrapes and

abrasions. Id. at ¶91.

      On February 10, 2013, RN Gregory Barilla saw the plaintiff and made

objective findings that there was “no sign of any swelling or bruising to wrists.”

Id. at ¶93.

      On February 11, 2013, RN Lubus saw the plaintiff. Id. at ¶95.3 Her

objective findings note in part, “[r]ed marks and indentations noted on right

inner wrist at thumb base.” Id. That same day, RN Floria Hill saw the plaintiff

related to his complaints of left wrist pain, at which time she noted “[n]o injury

was noted on the Lt. wrist.” Id. at ¶96.4

      On February 12, 2013, RN Hill again saw the plaintiff, at which time her

subjective notes state as follows: “Inmate stated ‘I don’t have any feeling in my

thumb, I got all there [sic] bruises from the chute.’”5 Id. at ¶98. The objective

findings note, “[i]nmate showed writer dark colored marks on his wrists where




3The plaintiff states that he has no knowledge of being seen by RN Lubus on
February 11, 2013, and states that RN Lubus did not treat him. Dkt. No. 188
at ¶95.

4The plaintiff denies that he met with RN Hill and that Hill treated his injuries.
Dkt. No. 188 at ¶96. He references Exhibit 1011 and states “no co-pay.” Id.
Presumably, the plaintiff assumes that the lack of a co-pay shows that he did
not receive medical treatment that day.

5The plaintiff denies that RN Hill saw him that day “as he had not been treated
or diagnosed by any of the RN’s and had not filed a pink and white or paid the
co-pay for the visit.” Dkt. No. 188 at ¶98. These facts do not mandate the
conclusion that he did not receive medical treatment on February 12, 2013.

                                        12

       Case 2:16-cv-00241-PP Filed 03/02/21 Page 12 of 30 Document 201
he said they got injured on the door chute. However, writer was unable to

determine if they were old or new, areas appears [sic] to be old.” Id.

      B.    Analysis

            1.     Summary Judgment Standard

      “The court shall grant summary judgment if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986); Celotex Corp. v. Catrett, 477 U.S. 317,

324 (1986); Ames v. Home Depot U.S.A., Inc., 629 F.3d 665, 668 (7th Cir.

2011). “Material facts” are those under the applicable substantive law that

“might affect the outcome of the suit.” See Anderson, 477 U.S. at 248. A

dispute over “material fact” is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id.

      A party asserting that a fact cannot be, or is, genuinely disputed must

support the assertion by:

      (A) citing to particular parts of materials in the record, including
      depositions, documents, electronically stored information, affidavits
      or declarations, stipulations (including those made for purposes of
      the motion only), admissions, interrogatory answers, or other
      materials; or

      (B) showing that the materials cited do not establish the absence or
      presence of a genuine dispute, or that an adverse party cannot
      produce admissible evidence to support the fact.

Fed. R. Civ. P. 56(c)(1). “An affidavit or declaration used to support or oppose a

motion must be made on personal knowledge, set out facts that would be




                                        13

       Case 2:16-cv-00241-PP Filed 03/02/21 Page 13 of 30 Document 201
admissible in evidence, and show that the affiant or declarant is competent to

testify on the matters stated.” Fed. R. Civ. P. 56(c)(4).

             2.    Discussion

                   a.     Excessive Force Claim

      The defendants assert that there is no “contemporaneous

documentation” of an incident such as the one the plaintiff describes in the

amended complaint. Dkt. No. 174-1 at 16. They assert that “there was no use-

of-force action.” Id. They say that “[n]o physical struggle, use of force, or injury

involving [the plaintiff] occurred on February 6, 2013 (or at any other time).” Id.

at 17. They say that if such an incident had occurred, or if the defendants had

witnessed such an incident, they would have documented it, but there is no

documentation. Id. They emphasize that there is no documentation from the

plaintiff that such an incident occurred—no grievance, no record of the plaintiff

seeking medical attention. Id.

      The defendants also contend that the undisputed facts undermine the

plaintiff’s allegations and, when considered in their totality, show that his

excessive force claim lacks merit. Id. at 18. Specifically, the defendants state

that the plaintiff admitted that he was disrespectful, noncompliant and

resistant during the search. Id. at 19. The defendants also contend that the

plaintiff suffered de minimus injury or injury that cannot be connected to his

allegations of a February 6, 2013 incident. Id. at 20. According to the

defendants, “the absence of non-conflicting and credible evidence from [the

plaintiff] regarding the nature, diagnosis or cause of those claimed physical


                                         14

       Case 2:16-cv-00241-PP Filed 03/02/21 Page 14 of 30 Document 201
injuries further indicates that no reasonable fact finder could credit the version

of events in his amended complaint.” Id. at 22. The defendants also contend

that the plaintiff presented a security issue that required the officers to

stabilize him against the wall and to stabilize his head. Id. at 22-23. The

defendants assert that three CERT officers in full riot gear could not have fit in

the small area by the food chute, pulled and “fall[en] back with that weight” as

the plaintiff claims, nor could they have used the RIPP belt or the tether to

exert their full weight because it is not long enough. Id. at 23-24. The

defendants also contend that if events had transpired as the plaintiff asserts,

his arm likely would have been broken, which did not happen. Id. at 24.

      The plaintiff responds that he can establish that the defendants used

excessive force that led to severe injuries. Dkt. No. 187 at 9. He denies

admitting that he resisted during the cell search, although he acknowledges

that he was “very vocal about the treatment he was receiving” and that he “did

use profanity as a form of communication[.]” Id. at 10. The plaintiff contends

that Officer Ninkovic did not have cause to slam his head into the door and

choke him. Id. He says this caused a bloody lip, scratches and swelling to his

neck. Id. at 12. The plaintiff states that placing a suicidal pretrial detainee like

himself in restraints violated jail policy and that he did not threaten himself or

anyone else. Id. He also contends that Officers Ninkovic, Gennrich and Huber

used excessive force when they grabbed the RIPP belt and “lanyard”

(presumably he means the tether) and fell back using their combined weight.




                                         15

       Case 2:16-cv-00241-PP Filed 03/02/21 Page 15 of 30 Document 201
The plaintiff contends that he suffered “lifelong injuries” because of the

excessive use of force and that he did not present a security issue. Id. at 12-13.

      “[T]he Due Process Clause protects a pretrial detainee from the use of

excessive force that amounts to punishment.” Kingsley v. Hendrickson, 576

U.S. 389, 397-98 (2015) (quoting Graham v. Connor, 490 U.S. 385, 395, n.10

(1989)). In deciding whether the force used against a pretrial detainee is

excessive, “a pretrial detainee must show only that the force purposely or

knowingly used against him was objectively unreasonable.” Id. at 396-97.

Objective reasonableness turns on the “facts and circumstances of each

particular case[,] and the court should make this determination from the

perspective of a reasonable officer on the scene and “not with the 20/20 vision

of hindsight.” Id. at 397 (citing Graham, 490 U.S. at 396). The court must also

account for the “legitimate interests that stem from [the government’s] need to

manage the facility in which the individual is detained” and should

appropriately defer to policies and practices that jail officials decide “are needed

to preserve internal order and discipline and to maintain institutional security.”

Id. (quoting Bell v. Wolfish, 441 U.S. 520, 540 (1979)). The following

considerations may bear on the reasonableness or unreasonableness of the

force used: “the relationship between the need for the use of force and the

amount of force used; the extent of the plaintiff’s injury; any effort made by the

officer to temper or to limit the amount of force; the severity of the security

problem at issue; the threat reasonably perceived by the officer; and whether

the plaintiff was actively resisting.” Id. (citing Graham, 490 U.S. at 396).


                                        16

       Case 2:16-cv-00241-PP Filed 03/02/21 Page 16 of 30 Document 201
       The court first examines whether a reasonable factfinder could conclude

that Officer Ninkovic’s alleged actions holding the plaintiff’s head against the

wall for ten to fifteen seconds constituted excessive force. Ninkovic says that he

does not recall the plaintiff. Dkt. No. 177 at ¶7. In his deposition, the plaintiff

testified more than once about the “big guy” who pushed his head to the wall

and squeezed his neck. The plaintiff asserts that he did not physically resist or

act in a threatening manner toward anyone, but he concedes that after staff

escorted him out of his cell, he continued to complain about the officers’

conduct and to swear at them. He testified that after Officers Hannah and

Huber escorted him from his cell, officers stabilized him (without force) against

the door. Dkt. No. 184-2 at 20, 71:6-7.

       At this time, the plaintiff was handcuffed, Hannah and Huber stood on

either side of him with each holding one arm and Officer Gennrich stood

behind him with his hand on the plaintiff’s back and his foot between his legs.

Id., 71:9-13. The plaintiff questioned what the officers were doing and why they

were doing it. Id., 69:9-19. Hannah told the plaintiff, “Well, Mr. Brown, that’s

just our policies. You know, just be patient.” Id., 70:6-7. The plaintiff testified

that he did not listen to Hannah and that he continued to talk and to call

them, “SOBs and sad, sorry individuals, what they did[.]” Id. at 70:14-19.

Ninkovic told the plaintiff to “shut up, and I didn’t. I said: What you going to

do, make me shut up? I’d like to see you try. Yeah.” Id. at 70: 20-23. The

plaintiff testified:

       Like I said, I was saying what I said and the big guy came over and
       I felt something on the back of my neck. I felt him grab the back of
                                         17

        Case 2:16-cv-00241-PP Filed 03/02/21 Page 17 of 30 Document 201
      my neck and my head went into the door. And when it did, I turned
      around and I started cussing him out. Started cussing him out using
      all kind of profanity and told him, you know, to go F yourself. He
      was chocking [sic] me and I wouldn’t shut up, so that’s what
      happened.

      But I didn’t use any profanity towards him or direct anything
      towards him until after he slammed me into that door as far as
      talking to him.

Id., 71: 14-22; 72 at 1. The plaintiff testified, “My head was pushed against the

door, I guess, the entire time that I was—maybe for about 10 or 15 seconds. I

then began to try to move my head away from the door and he began to

squeeze more and—yeah.” Id., 72: 20-24. He testified that Ninkovic “started

squeezing [his] neck,” and that when the plaintiff tried to move his head,

Ninkovic “increased” the pressure on his neck. Id. at 72:14-15, 22-23; 73:1-4.

The plaintiff testified that he made the statement, “What are you trying to do,

kill me? Hell, I tried to kill myself, you’re just helping me out.” Id. at 73:6-8.

After that, Ninkovic “kind of let go and he just stepped back. They put me back

in the cell, but I was—I still was cussing at him. I call him a coward, racist,

sorry piece of garbage.” Id. at 73: 13-16.

      There is no dispute that the defendants conducted a cell “shakedown” to

search all inmates and all cells in pod 4D after inmates damaged sprinkler

heads. Despite the plaintiff’s suicide watch status, staff considered him a

“difficult” inmate based on his conduct history and during cell shakedowns,

staff remove difficult inmates from their cells. The plaintiff acknowledges that

he did not follow directions to be patient and to “shut up;” he continued to talk,

swear, cuss and use profanity toward the officers while they had him stabilized


                                         18

       Case 2:16-cv-00241-PP Filed 03/02/21 Page 18 of 30 Document 201
at the wall. While in some places the plaintiff says that Ninkovic pushed his

head against the wall, in others he states that Ninkovic “slammed” his head

against the wall. The plaintiff says that when this happened, the plaintiff

“turned around and started cussing him out” at which time Ninkovic began to

squeeze more, increasing the pressure on the plaintiff’s neck. After a few

seconds, Ninkovic let go and stepped back.

      The defendants assert that they—including Ninkovic—could not have

used excessive force because there is no record of a “use-of-force” incident.

They indicate that had there been such an incident, they would have recorded

it in the jail log and in Ninkovic’s daybook. Dkt. No. 195 at 3-4. The court

cannot conclude that the fact that the defendants did not treat the incident as

a “use-of-force” incident does not mean that Ninkovic may not have used force.

This is not a circumstance in which there is a video contradicting the version of

events that the plaintiff describes, or contemporaneous reports that contradict

his version; it is the plaintiff’s word—that Ninkovic “slammed” the plaintiff’s

head into the wall and “choked” him, giving him a bloody lip—against the

defendants’—that the plaintiff would have had his head stabilized against the

wall using a trained technique.

      The defendants assert that the plaintiff’s own deposition testimony that

he tried to move his head while his head was being stabilized was “a form of

physical resistance that poses a security risk to the officer and to [the plaintiff]

himself, because [the plaintiff] could slam his head against the door.” Dkt. No.

195 at 6. They argue that that this resistance would justify the use of the head


                                         19

       Case 2:16-cv-00241-PP Filed 03/02/21 Page 19 of 30 Document 201
stabilization technique they described in their proposed findings of fact. Id.

They assert that the plaintiff’s description of the head stabilization as a “choke”

is belied by his testimony that he was speaking with—and swearing at—

officers. Id. at 7. These are disputes of fact. A reasonable trier of fact could

credit the plaintiff’s testimony that rather than his head being pushed into the

wall for a few seconds, Ninkovic “slammed” his head into the wall and squeezed

his neck sufficiently to cut of his breathing. A reasonable trier of fact could

conclude that that force was excessive in response to an inmate moving his

head while being stabilized.

      It is true that the plaintiff did not mention this incident in the complaint,

and while he says he had a swollen neck and a bloody lip, the nurse did not

notice any swelling the next day. It also is true that the record contains no

documentation of the plaintiff reporting this injury to medical staff or being

treated for a bloody lip. It does appear, however, that the plaintiff reported

something to the medical staff; the defendants’ proposed findings of fact

indicate that the nurse’s notes from the day following the event stated that the

plaintiff’s bilateral forearms had superficial abrasions on them and that his

neck did not appear swollen, implying that he told the medical staff that

something had happened to his neck. Dkt. No. 175-1 at ¶86.

      The questions of whether the events unfolded as the plaintiff claims, and

if so, whether the amount of force Ninkovic used was reasonable and whether

any injury the plaintiff suffered was de minimis, are questions for the trier of




                                         20

       Case 2:16-cv-00241-PP Filed 03/02/21 Page 20 of 30 Document 201
fact. The court will deny the defendants’ motion for summary judgment on this

claim.

         The second potential use of force incident involves Officers Ninkovic,

Huber and Gennrich allegedly pulling the plaintiff’s RIPP belt or tether through

the food chute. The plaintiff had been returned to his cell handcuffed still

connected to the RIPP belt and tether. According to the plaintiff, when he

placed his hands in the chute to be uncuffed, Ninkovic, Huber and Gennrich

“grabbed the RIPP belt and fell back with that weight,” pulling the plaintiff’s

arms through the chute and cutting his right wrist on the handcuffs and

scratching his left wrist and forearm. The parties dispute whether this

occurred. The defendants contend that it could not have occurred, based on

the amount of space available in front of the plaintiff’s cell. The court cannot

make that determination on this record. The parties tell different versions of

this incident and a reasonable factfinder could believe the plaintiff’s version,

which would support an excessive force claim given that the plaintiff presented

no apparent security risk at this point. The court cannot resolve the factual

dispute regarding the plaintiff’s excessive force claim against Ninkovic, Huber

and Gennrich—a jury must do so.

                     b.    Medical Care Claim

         The defendants contend that they did not fail to obtain medical treatment

for the plaintiff and therefore did not violate his constitutional rights. Dkt. No.

174-1 at 26. They assert that the plaintiff acknowledges that he did not ask

Officers Gennrich or Ninkovic for care, and that his deposition testimony belies


                                          21

         Case 2:16-cv-00241-PP Filed 03/02/21 Page 21 of 30 Document 201
his claim that Officers Hannah and Huber ignored his need for medical

attention. Id. According to the defendants, the plaintiff says he asked Hannah

for medical attention, Hannah said he would do what he could and the plaintiff

saw a nurse the day of the incident. Id. The defendants also state that the

plaintiff says he asked Huber for medical attention during rounds; they assert

that Huber would have notified his superior and medical staff if he knew the

plaintiff had an injury, and that he would have summoned medical personnel

for an emergency. Id. at 26-27.

      The plaintiff contends that he was deprived a medical attention for his

serious injuries. Dkt. No. 187 at 19. He says that he did not receive medical

attention for several days “as to the diagnoses and treatment of his injuries.”

Id. at 19. The plaintiff states that he submitted two “pink and whites” to get

medical care after the incident and that when he was seen on February 10,

2013, the nurse practitioner said he had suffered nerve damage and might

need an MRI. Id. She scheduled the plaintiff for a four-to-six week follow up. Id.

The plaintiff says that on June 6, 2013, he was placed on pain medication and

issued sprints for his wrist. Id.

      A §1983 claim that a pretrial detainee received inadequate medical care

is predicated on the rights secured by the Fourteenth Amendment’s Due

Process Clause. James v. Hale, 959 F.3d 307, 318 (7th Cir. 2020) (citing

Miranda v. Cty. of Lake, 900 F.3d 335, 346-47 (7th Cir. 2018)). The court

applies an objective-reasonableness standard to claims of inadequate medical

care while in pretrial detention. Id. (citing Miranda, 900 F.3d at 352). The


                                        22

       Case 2:16-cv-00241-PP Filed 03/02/21 Page 22 of 30 Document 201
plaintiff bears the burden of demonstrating objective unreasonableness, and he

must make a twofold showing. First, he must show that the defendant acted

purposefully, knowingly or recklessly when considering the consequences of

his response to the medical condition at issue in the case. Id. (citing McCann v.

Ogle Cty., Ill., 909 F.3d 881, 886 (7th Cir. 2013)). Second, the plaintiff must

show that the challenged conduct was objectively unreasonable given the

totality of the relevant facts and circumstances. Id. (citing McCann, 909 F.3d at

886).

        The plaintiff is not making a deficient medical care claim against Officers

Gennrich and Ninkovic; he concedes that he did not ask them for medical

attention. Dkt. No. 175-1 at ¶62.

        Regarding Officers Hannah and Huber, the plaintiff cannot show that

they acted with objective unreasonableness. The plaintiff acknowledges that

after the incident, he asked Hannah to get a nurse, Hannah said he would and

the plaintiff later met with Nurse Vicki. The plaintiff says that Nurse Vicki did

not actually examine or treat him, but he does not allege that Hannah was

responsible for that.

        The plaintiff also states that on the evening of the incident he asked

Officer Huber for medical attention and that Huber stated that he would call

somebody. The record shows that nursing staff saw the plaintiff three separate

times on February 7, 2013. In addition, based on the plaintiff’s suicide watch

status, staff checked on him almost 100 times per day in the days following the

incident. Dkt. No. 172-1 at ¶¶84, 89, 90, 92, 94, 97, 99. Huber said he would


                                         23

        Case 2:16-cv-00241-PP Filed 03/02/21 Page 23 of 30 Document 201
have called medical staff for an emergency if the plaintiff had an urgent need

for medical attention. The record does not support a finding that the plaintiff

required emergency medical attention. The plaintiff cannot show that either

Huber or Hannah failed to relay his requests for medical care or deprived him

of medical care. A reasonable factfinder could not conclude that Hannah or

Huber deprived the plaintiff of medical attention and the court will grant the

defendants’ motion for summary judgment as to the plaintiff’s medical care

claim.

                     c.    Qualified Immunity Regarding the Plaintiff’s Excessive
                           Force Claim Against Officers Ninkovich, Huber and
                           Gennrich

         The defendants contend that they are entitled to qualified immunity. Dkt.

No. 174-1 at 28-29. Qualified immunity “protects government officials from suit

for damages when their conduct does not violate clearly established statutory

or constitutional rights.” Pearson v. Callahan, 555 U.S. 223, 231 (2009).

Determining whether a state official is entitled to qualified immunity on a

motion for summary judgment turns on whether the plaintiff has both “(1)

alleged that the official committed acts violating a clearly established right and

(2) adduced ‘evidence sufficient to create a genuine issue as to whether the

[official] in fact committed those acts.’” Balsewicz v. Pawlyk, 963 F.3d 650, 656

(7th Cir. 2020) (quoting Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)).

         The court has determined that a factual dispute precludes summary

judgment on the plaintiff’s excessive force claim against Officer Ninkovic for the

head stabilization/slamming/choking incident and against Officers Ninkovic,


                                         24

         Case 2:16-cv-00241-PP Filed 03/02/21 Page 24 of 30 Document 201
Huber and Gennrich for the RIPP belt incident. The court needs only to

determine whether the officers had fair notice that their alleged conduct was

unlawful. Id. at 656-57. “[I]f applying the law at that time to the facts ‘would

have left objectively reasonable officials in a state of uncertainty,’ then

immunity is appropriate.” Id. at 657 (quoting Horshaw v. Casper, 910 F.3d

1027, 1030 (7th Cir. 2018)).

      In 2013, courts applied an excessive force standard to pretrial detainees

more akin to the Eighth Amendment standard that applies to convicted

prisoners. Under that standard, a plaintiff must allege that a defendant applied

force maliciously and sadistically to cause harm rather than in a good faith

attempt to maintain or restore discipline. Hudson v. McMillian, 503 U.S. 1, 6-7

(1992); Rice ex rel. Rice v. Corr. Med. Servs., 675 F.3d 650, 668 (7th Cir. 2012).

      The defendants contend that qualified immunity should apply to the

plaintiff’s excessive force claim against Officer Ninkovic related to pushing the

plaintiff’s head against the wall because the plaintiff conceded that “he was

actively resisting a repeated command from a corrections officer to stop

behaving in a dangerous manner.” Dkt. No. 174-1 at 29. But the plaintiff has

not conceded that he was actively resisting—he denies it, and the defendants

are the one who characterize his testimony that he moved his head as

“resisting.” Further, this reasoning does not apply to the plaintiff’s excessive

force claim against Ninkovic, Huber and Gennrich because the plaintiff had

been placed back in his cell and the record does not support a finding that the

plaintiff actively resisted commands that time. A reasonable officer would have


                                         25

       Case 2:16-cv-00241-PP Filed 03/02/21 Page 25 of 30 Document 201
known that slamming someone’s head into a wall and choking him—if that is

what Ninkovic did—would have been unlawful (particularly absent vigorous,

active physical resistance). Reasonable officers would have known that

grabbing the tether and RIPP belt attached the plaintiff’s handcuffs and falling

back with their body weight to forcefully pull the plaintiff’s hands and arms

through the chute was unlawful. The plaintiff’s excessive force claims against

Ninkovic, and his excessive force claim against Huber and Gennrich, survive

summary judgment.

IV.   Miscellaneous Motions

      This case has been pending since February 2016—five years. Before the

COVID-19 pandemic hit in March 2020, this court had a packed docket and a

backlog of cases that needed addressing. Later that spring, a new magistrate

judge joined the court, Judge Stephen C. Dries, who offered to assist in

addressing that backlog if parties were willing to consent to his authority to

decide their cases. Accordingly, on June 30, 2020, the clerk of court advised

the parties that they had the option to consent to Magistrate Judge Dries

adjudicating the case and noting that unlike Judge Pepper, Judge Dries did not

have a backlog of cases. Dkt. No. 168. The letter advised the parties that they

should return the magistrate consent forms within fourteen days—by mid-

July—if they were willing to consent to Judge Dries adjudicating the case. Id.

      The court received the plaintiff’s consent form on July 3, 2020. Dkt. No.

169. While the clerk’s office dockets those forms, the judges are not able to

view them; the parties should be free to make their decisions about whether to


                                       26

       Case 2:16-cv-00241-PP Filed 03/02/21 Page 26 of 30 Document 201
consent without worrying that the district court judge may be offended. So

Judge Pepper cannot view the plaintiff’s consent form. The defendants did not

return the consent form.

      On September 16, 2020—about a week after the court received the

plaintiff’s opposition materials to the motion for summary judgment, and about

a week before the defendants filed their reply brief—the plaintiff filed a motion

asking the court to schedule a videoconference. Dkt. No. 193. He stated that he

had not received a “ruling” for a magistrate judge to preside over the case and

indicated that he had not gotten confirmation that the court had received his

opposition materials. Id. He asked the court to schedule a videoconference to

answer his questions about these issues. Id.

      The court will deny this motion as moot. There is nothing for the court to

“rule” on regarding the magistrate judge. Magistrate Judge Dries cannot

adjudicate a case unless all parties consent. The court did not receive a

magistrate consent form from the defendants within fourteen days after the

June 30, 2020 letter the clerk sent out. So whether the plaintiff consented or

not, the case could not be reassigned to Judge Dries because the court did not

receive consent from the defendants. As for the plaintiff’s opposition materials,

the court received them on September 8, 2020—dkt. nos. 186-189, September

10, 2020—dkt. no. 190, and September 14, 2020—dkt. no. 191. The court has

considered those filings in ruling on the summary judgment motion.

      On December 28, 2020, the plaintiff asked for the status of his case,

asking in particular whether Judge Pepper continued to preside over the case


                                        27

       Case 2:16-cv-00241-PP Filed 03/02/21 Page 27 of 30 Document 201
and the status of his request for a video conference. Dkt. No. 199. The court

grants that motion—it has provided the information the plaintiff requested.

Judge Pepper continues to preside over the case because the defendants have

not submitted a form consenting to Magistrate Judge Dries deciding the case,

and the court has denied the plaintiff’s motion for a video conference.

      Finally, on January 25, 2021, the court received from the plaintiff a

request that the clerk of court enter default. Dkt. No. 200. He cites Fed. R. Civ.

P. 55, and argues that the defendants have “failed to respond” by submitting

unsigned declarations from each of the defendants. Id. at 1. The plaintiff also

asserts that this court “forced” him to proceed on claims of excessive force and

deliberate indifference. Id. at 2.

      The court will deny the plaintiff’s request for the clerk to enter default.

The plaintiff is alleging that the defendants’ declarations were deficient because

he perceives they were not signed. Rule 55 applies where a defendant fails to

respond to a plaintiff’s request for a judgment for affirmative relief—a

complaint. The defendants responded to the plaintiff’s amended complaint at

Dkt. Nos. 25, 112 and 135. Default is not a remedy for an allegedly deficient

filing—it is a remedy for the defendant’s failure to respond to the lawsuit.

      As for the plaintiff’s claim that the defendants did not sign their

declarations, the plaintiff is incorrect. The last page of each of the defendants’

declarations has a signature line, and above the line the defendant’s name

appears, preceded by “s/.” Dkt. No. 117 at 12 (Ninkovic), Dkt. No. 178 at 9

(Hannah), Dkt. No. 179 at 9 (Huber) and DKt. No. 180 at 9 (Gennrich). The


                                        28

       Case 2:16-cv-00241-PP Filed 03/02/21 Page 28 of 30 Document 201
“s/Signatory Name” is the appropriate signing convention for efiled documents

that require the signature of a non-attorney. Section II(C)(2) of the April 10,

2019 United States District Court for the Eastern District of Wisconsin

Electronic Case Filing Policies and Procedures Manual requires the following:

      2.    Non-Attorney Signature, Generally.

            a.     If the original document requires the signature of a non-
      attorney, the filing attorney must:

                  (1)  obtain the signature of the non-attorney on the
      original document;

                   (2)   electronically file the document indicating the
      signatory in the following format: “s/Signatory Name”;

                  (3)   maintain the original document in paper form
      until one year has passed after the time period for appeal expires;
      and

                   (4)   provide the original document for review upon
      request of the judge.

      The declarations with the “s/Signatory Name” signature block comply

with—in fact, were required by—this court’s efiling procedures.

      The court will deny the motion for entry of default. Dkt. No. 200.

V.    Conclusion

      The court DENIES the defendants’ motion to restrict documents. Dkt.

No. 172. The court ORDERS the Clerk of Court to make publicly available the

documents at Docket Nos. 174-1, 175-1, 183-4, 183-10, 183-12 and 184-2.

      The court GRANTS the defendants’ motion for summary judgment as to

the plaintiff’s denial of medical care claim against Officers Hannah and Huber.

Dkt. No. 173.


                                        29

       Case 2:16-cv-00241-PP Filed 03/02/21 Page 29 of 30 Document 201
       The court DISMISSES defendant Officer Marlon Hannah.

       The court DENIES the defendants’ motion for summary judgment as to

the plaintiff’s excessive force claim against Officer Ninkovic related to the head

stabilization incident, and against Ninkovic, Huber and Gennrich related to

pulling the plaintiff’s arms through the food chute door. Dkt. No. 173.

       The court DENIES the plaintiff’s motion for a video conference. Dkt. No.

193.

       The court GRANTS the plaintiff’s motion for a status update. Dkt. No.

199.

       The court DENIES the plaintiff’s motion for entry of default. Dkt. No.

200.

       The court ORDERS that the parties are to appear for a telephone status

conference on April 1, 2021 at 9:30 AM to discuss next steps. The defendants’

counsel should appear by calling the court’s conference line at 888-557-8511

and entering access code 4893665#. The court has made arrangements with

the Wisconsin Secure Program Facility and will call the plaintiff for the hearing.

       Dated in Milwaukee, Wisconsin this 2nd day of March, 2021.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        30

       Case 2:16-cv-00241-PP Filed 03/02/21 Page 30 of 30 Document 201
